Order entered August 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00629-CV

                    IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                            ORDER
       Before the Court is appellant’s August 15, 2018 amended motion to abate the appeal.

Appellant seeks the abatement because the trial court has not filed findings of fact and

conclusions of law despite a proper request under the rules of civil procedure. Appellant also

asks the Court to provide the parties with additional time to seek additional and/or amended

findings once the trial court has filed its findings and to set a deadline by which the trial court

must file any such additional or amended findings. We GRANT the motion as follows.

       We ORDER the Honorable David Lopez, Presiding Judge of the 256th Judicial District

Court, to make findings of fact and conclusions of law in accordance with Texas Family Code

section 153.258(a) and Texas Rule of Civil Procedure 297 no later than September 4, 2018. The

findings of fact and conclusions of law shall be filed in a supplemental clerk’s record with this

Court no later than September 7, 2018. We further ORDER any request for specified additional

or amended findings or conclusions be made by September 12, 2018 and any additional or
amended findings and conclusions be filed by September 18, 2018. Any additional or amended

findings and conclusions shall be filed in a supplemental clerk’s record with this Court no later

than September 21, 2018.

          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Lopez, Dallas County District Clerk Felicia Pitre, and all counsel of

record.

          We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated no later than September 27, 2018.


                                                     /s/    DAVID EVANS
                                                            JUSTICE